Exhibit 10.183

SHARES EXCHANGE AGREEMENT

This Shares Exchange Agreement (this “Agreement”) is entered into between The
Immune Response Corporation, a Delaware corporation (the “Company”), and
Cheshire Associates LLC, a Delaware limited liability company (“Cheshire”), as
of September 21, 2005 (the “Effective Date”).

The parties acknowledge that (a) Cheshire owns 688,146 shares of Series A
Convertible Preferred Stock of the Company (the “Preferred Shares”), (b) the
closing sale price of the Company’s common stock on September 21, 2005, as
reported by The Nasdaq Stock Market, was $0.46, (c) the accrued dividends on the
Preferred Shares through September 21, 2005 total $637,241.45, and (d) pursuant
to the terms of the governing charter document, the conversion price of the
Preferred Shares is scheduled to decline to $0.4987 on April 8, 2006.

1. All the Preferred Shares are hereby exchanged, pursuant to Section 3(a)(9) of
the Securities Act, for 9,643,060 shares of newly-issued common stock of the
Company (the “Common Shares”). The Common Shares shall have the same
registration rights, if any, as had been enjoyed by the common shares underlying
the Preferred Shares. The Company agrees to promptly deliver the Common Shares
to Cheshire against return of the Preferred Shares to the Company for
cancellation. It is understood that the exchange contemplated by this Agreement
also satisfies all claims of Cheshire for accumulated and to-be-accumulated
dividends on the Preferred Shares.

2. This Agreement and the exchange contemplated hereby shall cause no
antidilution adjustment or other effect of any kind on any Company securities
beneficially owned by Cheshire. To that extent, the terms of each of such other
securities are hereby amended. To the extent such amendment is impossible or
impractical, Cheshire hereby waives the benefit of such adjustment or other
effect, for itself and for its successors and assigns, and reverts and
relinquishes such rights to the Company.

3. This Agreement may not be amended or waived except in a writing signed by
both parties. Both parties agree to cooperate and to do all acts and sign all
documents necessary or desirable in order to more perfectly evidence or
effectuate the intent of this Agreement. This Agreement shall be governed by,
and construed and interpreted in accordance with, the laws of the State of New
York. This Agreement and those documents expressly referred to herein embody the
complete agreement and understanding between the parties and supersede and
preempt any pre-Effective-Date understandings, agreements, or representations by
or between the parties, written or oral, which may have related to the subject
matter hereof in any way.

THE IMMUNE RESPONSE CORPORATION

By:
Chief Executive Officer


CHESHIRE ASSOCIATES LLC

By:

Nonmember Manager

